[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
             ON OBJECTIONS TO THE DECISION OF THE MAGISTRATE                               IN MANDAMUS
Relator, Sharon Nahod, has filed an original action in mandamus requesting this court to issue a writ of mandamus ordering respondents, Industrial Commission of Ohio, to vacate its order denying compensation for temporary total disability for the period from November 22, 1995 through April 25, 1996.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision denying the requested writ of mandamus. Relator has filed objections to the magistrate's decision essentially repeating the arguments that were advanced to, and rejected by, the magistrate. Specifically, the magistrate found that there was some evidence for the commission to conclude that relator was gainfully employed while she was receiving temporary total disability compensation.
Upon review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own, including the findings of fact and conclusions of law. Therefore, we overrule relator's objections and, in accordance with the magistrate's decision, deny relator's request for a writ of mandamus.
Objections overruled; Writ of mandamus denied.
BRYANT and PETREE, JJ., concur.